Citation Nr: 0308159	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to May 1981 
and from July 1981 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran 
submitted her claim for entitlement to service connection for 
post-traumatic stress disorder in January 2000.  The RO 
denied the veteran's claim in March 2001.  The veteran 
perfected her appeal in January 2002 and the RO certified the 
veteran's appeal to the Board in March 2003.  Nowhere in the 
record, however, is there evidence that the veteran was 
advised of the VCAA or its implementing regulations.  The RO 
has not sent the veteran notification of what information and 
medical or lay evidence, not previously submitted, is 
necessary to substantiate her claim.  Furthermore, the RO has 
not notified the veteran of which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  A remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In this case the veteran has received diagnoses of post-
traumatic stress disorder due to her claimed in-service 
stressors.  The issue to be resolved is whether the veteran 
has provided credible supporting evidence that the claimed 
in-service stressors actually occurred.

The veteran claims that she has post-traumatic stress 
disorder due to sexual assaults which she asserts occurred in 
March 1983.  An amendment to 38 C.F.R. § 3.304(f) was 
enacted, effective from March 7, 2002.  The regulatory 
changes were primarily directed at claims involving service 
connection for post-traumatic stress disorder due to personal 
assault.  The pertinent change provides that if a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304 
(f)(3) (effective from March 7, 2002). 

While the veteran has been unable to provide supporting 
statements from people she reported telling about the 
incidents at the time they allegedly occurred, the service 
medical records do show that the veteran was admitted for 
treatment of alcohol abuse in March 1983.  As noted above, 
such must be considered as evidence possibly supporting her 
claim of personal assault.  In Patton V. West, 12 Vet. App. 
272 (1999), the Court of Appeals for Veterans Claims (Court) 
noted that there are unique problems in documenting personal 
assault claims, requiring careful evaluation of evidence, 
including behavior changes, and by including furnishing a 
clinical evaluation of behavior evidence.  Id at 282.  
Accordingly, the veteran must be afforded a VA examination 
and the VA examiner must consider the veteran's medical 
evidence for evaluation of behavior evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs her of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate her claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.  In 
this letter, the RO should again afford 
the veteran the opportunity to submit 
evidence from alternate sources which 
support the occurrence of the claimed in-
service stressors.

2.  The RO should contact the VA Medical 
Center, Brecksville, Ohio and request all 
of the veteran's treatment records dated 
from March 2002 to present.  

3.  Following completion of the above 
development, the veteran's claims folder 
should be forwarded to a VA psychiatric 
examiner for review.  The examiner must 
review the veteran's medical history in 
the claims file.  In particular the 
examiner should review the records of 
treatment at Gorgas Army Hospital in 
March and April 1983, and the January 4, 
1984 performance rating (Form AF 910).  
Taking into consideration the service 
records, to include the above referenced 
Army hospital report and performance 
evaluation, the examiner should provide a 
clinical evaluation of behavioral 
evidence.  The VA examiner should express 
an opinion as to whether it is at least 
as likely as not that behavioral 
change(s) were demonstrated in service 
consistent with alleged rape on March 30, 
1983, a second rape one week later, and 
being pinned down and forcibly undressed 
by hospital orderlies in preparation for 
clinical examination at Gorgas Army 
Hospital in April 1983.

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and her representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should provide the 
veteran a copy of all the appropriate 
laws and regulations, including 38 C.F.R. 
§ 3.304 and those pertaining to the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




